Abatement Order filed January 24, 2012.




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-01052-CV
                                   ____________

ANGELINA GAILEY, IN HER CAPACITY AS INDEPENDENT EXECUTRIX OF
          THE ESTATE OF PATRICK LEE GAILEY, Appellant

                                          V.

                         PASQUAL GUTIERREZ, Appellee


                       On Appeal from the 61st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-78995


                         ABATEMENT                ORDER

      This court has been notified that appellant, Angelina Gailey, has petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern District of
Texas, under cause number 10-32826-H2-7. Because a stay is automatically effected by
Section 362(a) of the Bankruptcy Code, we have stayed all proceedings in the appeal. See
Tex. R. App. P. 8.2.
       For administrative purposes only, and without surrendering jurisdiction, this court
orders the cause abated and treated as a closed case. It may be reinstated on motion of any
party, or the court may reinstate the appeal on its own motion showing the stay has been
lifted and specifying what further action, if any, is required from this court. See Tex. R.
App. P. 8.3.



                                          PER CURIAM




                                            2